Appeal from an order of the Supreme ¡Court, entered June 7, 1971 in Schenectady County, which granted respondent’s motion for summary judgment and denied that of appellant. Respondent, injured on October 14, 1967 when a motor vehicle he was operating collided with one driven by Walter J. Supley, Sr., was granted a default 'judgment against Supley and this action was instituted to recover the amount of that judgment, it being contended that Supley was appellant’s insured. On September 6, 1967 appellant sent to Supley a notice of termination, effective September 28, 1967, and said notice was filed with the Commissioner of Motor Vehicles on October 25,1967, within the 30-day limit prescribed by section 313 of the Vehicle and Traffic Law. Said section, rather than 347, controls (Capra v. Lumbermens Mut. Cas. Co., 37 A D 2d 190, 193), and the policy was properly terminated and not in force and effect at the time of the collision. Order reversed, on the law, and appellant’s motion for summary judgment dismissing the complaint granted, without costs. Herlihy, P. J., Reynolds, Grreenblott, Cooke and Sweeney, JJ., concur.